Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
	Sharpe (US 20140309782 A1) describes a method for automatically operating a particle processing system in an operatorless fashion, the method comprising: providing a stream of particles from a particle delivery assembly to a particle processing assembly, the particle processing assembly including a particle detection region and a particle processing region; directing a radiation source from a signal source assembly into the particle processing assembly to interrogate the particles; receiving a signal at a signal detector assembly from the particle processing assembly; collecting the particles from the particle processing assembly in a particle collection assembly; sensing, during the particle processing operation, with a sensor assembly at least one processing feature of the particle delivery assembly, the signal source assembly, the particle processing assembly, the particle collection assembly or the signal detector assembly; providing a processor in communication with the sensor assembly and at least one of the particle delivery assembly, the signal source assembly, the particle processing assembly, the particle collection assembly or the signal detector assembly, wherein the processor is configured to monitor, during the particle processing operation, at least one operational characteristic associated with the at least one sensed processing feature and to compare the operational characteristic to a predetermined criteria; and automatically adjusting, during the particle processing operation, an operational parameter associated with at least one of the particle delivery assembly, the signal source assembly, the particle processing assembly, the particle collection assembly or the signal detector assembly if the processor determines that the at least one operational characteristic does not meet the predetermined criteria.

	Peyman (US 2015/0042865 A1) describes an automated camera system, comprising: a camera configured to capture an image of an object; at least one fluidic lens disposed between the camera and the object, the at least one fluidic lens having a chamber that receives a fluid therein; a fluid control system operatively coupled to the at least one fluidic lens, the fluid control system configured to insert an amount of the fluid into the chamber of the at least one fluidic lens, or remove an amount of the fluid from the chamber of the at least one fluidic lens, in order to change the shape of the at least one fluidic lens in accordance with the amount of fluid therein; and a Shack-Hartmann sensor assembly operatively coupled to the fluid control system, the Shack-Hartmann sensor assembly by means of the fluid control system configured to automatically control the amount of the fluid in the chamber of the at least one fluidic lens, thereby automatically focusing the camera so that the image captured of the object is in focus. An automated camera system, comprising: a camera configured to capture an image of an object; a plurality of fluidic lenses disposed between the camera and the object, each of the plurality of fluidic lenses having a respective chamber that receives a fluid therein; a fluid control system operatively coupled to each of the plurality of fluidic lenses, the fluid control system configured to insert an amount of the fluid into the respective chamber of each of the plurality of fluidic lenses, or remove an amount of the fluid from the respective chamber of each of the plurality of fluidic lenses, in order to change the shape of each of the plurality of fluidic lenses in accordance with the amount of fluid therein; and a Shack-Hartmann sensor assembly operatively coupled to the fluid control system, the Shack-Hartmann sensor assembly by means of the fluid control system configured to automatically control the amount of the fluid in the respective chamber of each of the plurality of fluidic lenses, thereby automatically focusing the camera so that the image captured of the object is in focus.

	Poon (US 7292313 B2) describes systems and methods of controlling the fluid flow and pressure to provide stable conditions for immersion lithography. A fluid is provided in a space between the lens and the substrate during the immersion lithography process. Fluid is supplied to the space and is recovered from the space through a porous member in fluidic communication with the space. Maintaining the pressure in the porous member under the bubble point of the porous member can eliminate noise created by mixing air with the fluid during fluid recovery. The bubble point is a characteristic of the porous member that depends on the size of the holes in the porous member (the largest hole) and the contact angle that the fluid forms with the porous member (as a parameter based on the property of the porous material and the property of the fluid). Because the bubble point is typically a very low pressure, the control of this low pressure becomes an important issue. An aspect of the invention is directed to a method of recovering a fluid from a space between a lens and a substrate in an immersion lithography system. The method includes drawing the fluid from the space via a recovery flow line through a porous member and maintaining a pressure of the fluid in the porous member below a bubble point of the porous member during drawing of the fluid from the space. In some embodiments, maintaining the pressure is accomplished by providing an overflow container kept at a preset pressure and directing the fluid drawn from the space through the porous member via the recovery flow line to the overflow container. Maintaining the pressure can further include siphoning the fluid from the overflow container to a collection tank. The fluid is siphoned down by gravity to the collection tank disposed below the overflow container. In other embodiments, maintaining the pressure includes providing a fluid level buffer, drawing the fluid from the space via a buffer flow line through the porous member to the fluid level buffer, sensing a pressure or a fluid level at the fluid level buffer, and controlling the fluid flow drawn from the space via the recovery flow line through the porous member based on the sensed pressure or fluid level at the fluid level buffer. Controlling the fluid flow can include controlling a variable valve disposed in the recovery flow line downstream of the porous member. In still other embodiments, maintaining the pressure includes providing a fluid level buffer, drawing the fluid from the space via a buffer flow line through the porous member to the fluid level buffer, sensing a pressure or a fluid level at the fluid level buffer, and controlling a vacuum pressure at an outlet of the recovery flow line through the porous member based on the sensed pressure or fluid level at the fluid level buffer. Controlling the vacuum pressure can include controlling a vacuum regulator in a collection tank at the outlet of the recovery flow line.

	VANDERVEEN (AU 2018204375 A1) describes a method for verifying that a particular fluid supply is connected to a pump mechanism wherein the pump mechanism acts on a fluid line coupled to the fluid supply to control movement of fluid from the fluid supply through the fluid line, the method comprising the steps of: causing an operator-induced pressure change in the fluid line at a downstream portion of the fluid line located between the pump mechanism and a patient; sensing pressure in the downstream portion of the fluid line; detecting the operator-induced pressure change in the downstream portion of the fluid line; and indicating a connection verification that the fluid supply is connected to the pump mechanism upon detection of the operator-induced pressure change. In another aspect, the present invention provides a patient care system for infusing multiple medical fluids, the patient care system comprising: a plurality of fluid containers each adapted to hold a separate medical fluid; a plurality of fluid lines each in fluid communication with a separate fluid container from among the plurality of fluid containers; a plurality of pump channels each adapted to receive and connect to a separate fluid line from among the plurality of fluid lines and to operate on a received fluid line to pump a fluid from the fluid container connected to the received fluid line; a plurality of pressure sensors each associated with a pump channel, each coupled to a separate fluid line from among the plurality of fluid lines, and each located downstream of the associated pump channel providing sensor signals representative of pressure in the fluid line with which the pressure sensor is coupled; and a processor connected to the plurality of pressure sensors and to the plurality of pump channels, the processor configured to verify that a particular fluid container from among the plurality of fluid containers is connected to a particular pump channel from among the plurality of pump channels, wherein the processor has a connection verification mode in which the processor is configured to monitor the pressure signals for a predetermined time period to detect an operator-induced pressure change and to provide a verification indication when the processor receives pressure signals indicative of the operator-induced pressure change in a particular fluid line to thereby verify that the particular fluid container is connected to the particular pump channel through the particular fluid line.

	Peyman (US 9191568 B2) describes an automated camera system is provided. The automated camera system includes a camera configured to capture an image of an object; at least one fluidic lens disposed between the camera and the object, the at least one fluidic lens having a chamber that receives a fluid therein; a fluid control system operatively coupled to the at least one fluidic lens, the fluid control system configured to insert an amount of the fluid into the chamber of the at least one fluidic lens, or remove an amount of the fluid from the chamber of the at least one fluidic lens, in order to change the shape of the at least one fluidic lens in accordance with the amount of fluid therein; and a Shack-Hartmann sensor assembly operatively coupled to the fluid control system, the Shack-Hartmann sensor assembly by means of the fluid control system configured to automatically control the amount of the fluid in the chamber of the at least one fluidic lens, thereby automatically focusing the camera so that the image captured of the object is in focus.

	Shmuel (US 2011/0310143 A1) describes an intermediate fluid supply apparatus to fluidically couple a primary fluid supply to one or more fluid-ejection printheads, comprising: a reservoir having a bottom surface and a plurality of side surfaces and open at a top of the reservoir, to store fluid supplied by the primary fluid supply for ejection by the fluid-ejection printheads; a flexible membrane sealing the top of the reservoir, the flexible membrane to expand and contract over the reservoir in accordance with a volume of the fluid currently stored within the reservoir; and, a sensing mechanism to sense directly or indirectly the volume of the fluid currently stored within the reservoir, wherein the reservoir comprises a pair of side cavities located at short sides of the reservoir along an axis of movement of the intermediate fluid supply apparatus, the bottom of the reservoir having a pair of openings corresponding to the side cavities, wherein the intermediate fluid supply apparatus further comprises a pair of secondary flexible membranes sealing the openings at the bottom of the reservoir leading to the side cavities of the reservoir, and wherein the secondary flexible membranes are to expand and contract under the reservoir in accordance with changing volumes of the fluid currently located within the cavities due to movement of the intermediate fluid supply apparatus.

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad D. Wells on February 11, 2022.
The application has been amended as follows: 

Replace claim 1 with:
1. 	(Currently Amended) An apparatus for detecting a fluid supply level, the apparatus comprising:
a fluid supply container configured to receive a fluid supplied therein;
a vision sensor mounted in a vicinity of the fluid supply container or on the fluid supply container, the vision sensor being configured to acquire an image including a portion in which the fluid is supplied into the fluid supply container; and
a fluid supply level determiner configured to determine the fluid supply level in accordance with an amount of the fluid being supplied into the fluid supply container through a predetermined vision algorithm based on image information acquired by the vision sensor, 
wherein, based on the amount of supplied fluid, the fluid supply level determiner is configured to:
classify the fluid supply level into three classifications including a no fluid supply, a cautious fluid supply, and a normal fluid supply; or 
classify the fluid supply level into four classifications including a no fluid supply, a cautious fluid supply, a quasi-normal fluid supply, and a normal fluid supply, and
wherein the fluid supply level determiner is configured to determine the fluid supply level as an erroneous fluid supply when a result of determining the fluid supply level is no fluid supply based on the amount of supplied fluid.

Cancel claim 4.
Claim 5, line 1, ---claim 4 change --- to claim 1—

Allowable Subject Matter
3.	Claims 1-3, 5-6, and 8-11 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of an apparatus for detecting a fluid supply level, the apparatus comprising: wherein the fluid supply level determiner is configured to determine the fluid supply level as an erroneous fluid supply when a result of determining the fluid supply level is no fluid supply based on the amount of supplied fluid. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-3, 5-6, and 8-11 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 11, 2022